Citation Nr: 1341200	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot.

2.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In February 2012, the Board issued a decision wherein the Veteran's claim for an initial rating in excess of 10 percent for bilateral plantar fasciitis was denied.  The February 2012 decision also denied entitlement to service connection for bilateral knee disabilities and entitlement to service connection for bilateral heel disabilities including spurs and arthritis.  The claims of entitlement to service connection for headaches and posttraumatic stress disorder (PTSD), entitlement to an extraschedular rating for bilateral plantar fasciitis, and entitlement to an initial compensable rating for multiple lipomas, were remanded for additional development.  The Veteran appealed the February 2012 decision to the United States Court of Appeals for Veterans' Claims (Court).  In November 2012, the Court endorsed a Joint Motion for Partial Vacatur and Remand (JMR or Joint Motion) with respect to the denial of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  The other issues denied by the Board remain undisturbed.  The issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis has been returned to the Board for readjudication because the JMR indicated that the Board should have addressed the disability rating for each foot separately.  Of final note, the issues remanded by the February 2012 decision have not yet been recertified and the Board does not have jurisdiction over these issues at this time.

As will be explained in further detail below, the Board split the issue on appeal-allowing for the assignment of separate disability ratings for the Veteran's plantar fasciitis.  As such, the Board has framed the issues on the title page.  

Additional VA treatment records have been associated with the claims file since the most recent supplemental statement of the case.  The Veteran's representative submitted a written waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Thus, this evidence is accepted for inclusion in the record on appeal.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis of the left foot reflects a moderate, but not moderately-severe disability.   

2.  The Veteran's plantar fasciitis of the right foot reflects a moderate, but not moderately severe disability.  



CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating of 10 percent, but no higher, for plantar fasciitis, left foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284.

2.  The criteria for a separate initial rating of 10 percent, but no higher, for plantar fasciitis, right foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the Veteran is appealing the initial rating assignment as to his service-connected plantar fasciitis.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2013).  The RO provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, private medical records, and VA medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran notified the RO that he received treatment from the Regional Medical Center of San Jose as well as from two private doctors.  In August 2008, the Regional Medical Center of San Jose notified the RO that it did not have treatment records pertaining to the Veteran.  Moreover, the Veteran did not provide the RO with authorizations to obtain records from the two other doctors despite being asked to do so by the RO in April 2008.  VA's duty to assist is not a one-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, no further action needs to be taken to obtain these records.  

The Veteran was afforded VA examinations in November 2007 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed physical examinations of the Veteran's feet, noted the Veteran's reported symptoms, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. §  3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the November 2011 hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ explained the issue on appeal and asked questions that focused on the symptoms and functional impairment of his disability.  With respect to the submission of evidence that may have been overlooked, the VLJ asked the Veteran where he receives treatment and the Veteran noted that he receives treatment from the VA and went to a private doctor about headaches and dizziness (issues not before the Board).  Therefore, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In the September 2008 rating decision, the RO granted service connection for plantar fasciitis, bilateral, and assigned a 10 percent rating, effective April 16, 2007, under Diagnostic Codes 5299-5277.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 5277 includes a rating for weak foot, bilateral.  A 10 percent rating is warranted for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  A 20 percent rating is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

With respect to heel spurs and degenerative joint disease, the Board denied service connection for these disabilities.  Thus, any diagnostic codes relevant to these disabilities will not be discussed herein.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA treatment records reflect the Veteran's complaints of pain, cramping and weakness of his feet.  An August 2008 VA treatment record showed that the Veteran had trouble walking and his pain was worse.  A March 2009 podiatry note shows that there was pain to palpation of the foot and heels with the Veteran complaining of a pain level of 8 on a scale of 1 to 10.  A December 2011 podiatry note assessed the Veteran's plantar fasciitis as moderate.  The records also reveal that the Veteran complained of constant pain and that his pain worsened with standing and treadmill use.  The records show that pain increased with weight-bearing activity and that he had an abnormal gait.

At the November 2007 VA examination, the Veteran complained of daily recurring very severe numbing pain in the plantar aspect of the feet precipitated by walking or jogging.  He also reported that his pain was mildly alleviated by the use of inserts and strapping.  While the Veteran complained of problems with fatigability and lack of endurance, he denied having problems with swelling, warmth, or redness.  The Veteran reported that it caused no limitation in his job as a letter carrier and in the past twelve months it had not caused an emergency room visit, a hospitalization, or an incapacitating episode.  However, he did complain of mild impairment with performing chores and exercise.  On examination, the feet were tender along the plantar aspect of both heels.  Bilateral ankle/foot dorsiflexion was 0 to 20 degrees, plantar flexion was 0 to 55 degrees, eversion was 0 to 25 degrees, and inversion was 0 to 30 degrees.  There was no pain elicited and no limitation following repetitive movements.  There was no swelling, erythema, pes planus, functional limitation on standing or walking, objective evidence of abnormal weight bearing, edema, instability, or weakness.

At the May 2011 VA examination the Veteran continued to complain of ever increasing foot pain which was only partially relieved by treatment.  While the Veteran complained of problems with pain and stiffness, he denied having problems with swelling, heat, fatigability, lack of endurance, and/or redness.  He also denied having flare-ups.  The Veteran treated his plantar fasciitis with shoe inserts.  On examination, there was tenderness along the bottom of the heel.  However, there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or deformity.  His gait was normal.

In this case, the Board finds that the Veteran is entitled to separate disability ratings for plantar fasciitis of the right foot and plantar fasciitis of the left foot.  As directed by the Joint Motion, the Board was requested to consider the applicability of Diagnostic Code 5284 and the assignment of separate disability ratings.  

The Board recognizes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In addition, any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that Diagnostic Code 5284 is more appropriate as the rating criteria does not contain a Diagnostic Code specific to the Veteran's disability.  In addition, Diagnostic Code 5284 allows for the assignment of separate disability ratings as the code does not expressly limit evaluations to unilateral or bilateral findings, in contrast to other diagnostic codes.  As this action results in a benefit to the Veteran, there is no prejudice in the reassignment of the diagnostic code and the assignment of separate ratings.  

Upon review of the evidence, separate 10 percent initial ratings, but no higher, are warranted for the Veteran's right and left foot plantar fasciitis under Diagnostic Code 5284.  In this respect, the Veteran's plantar fasciitis has been described by VA physicians as moderate and the record reflects that the Veteran experiences pain and tenderness and uses inserts to relieve his pain.  However, ratings in excess of 10 percent are not warranted as the evidence does not reflect a moderately severe disability.  

In making this determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and the Deluca case as to whether a rating in excess of 10 percent is warranted for either foot.  The objective findings do not reflect a functional impairment comparable to a moderately-severe disability.  The record shows that the Veteran has pain, tenderness, and an abnormal gait.  While the Veteran has complained of cramping, tingling, fatigue, loss of muscle strength, pain, stiffness, weakness, and lack of endurance, the Board notes that the Veteran still tries to exercise.  In addition, he is employed as a mail carrier, which requires him to be on his feet.  On examination in November 2007, there was no swelling, erythema, pes planus, functional limitation on standing or walking, objective evidence of abnormal weight bearing, edema, instability, or weakness.  The most recent VA examination noted evidence of tenderness, but no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  In addition, the examination noted that the Veteran worked as a mail carrier and only missed two days of work during the last 12-month period due to pain.  While the Veteran has complained of fatigue, loss of muscle strength, pain, stiffness, weakness, and lack of endurance, the Board assigns greater probative value to that of the objective findings, which do not reflect functional impairment to the degree that would warrant a rating of 20 percent for either foot.  

Accordingly, while the Veteran is entitled to a separate rating of 10 percent for plantar fasciitis, right foot and a separate rating of 10 percent for plantar fasciitis, left foot, the Board finds that ratings in excess of 10 percent are not warranted.  Higher ratings are not warranted for any identifiable period of time during the claim period.  See Fenderson, supra.

With regard to loss of use, the record does not show that the Veteran has lost the use of either the right or left foot.  He is able to walk and stand, albeit with limitations, and clearly does not suffer from loss of use of either foot.  The evidence demonstrates he has more function in both feet than would be served with an amputation stump.  See 38 C.F.R. § 4.63.

Furthermore, other diagnostic codes for bilateral foot disabilities are not more appropriate because they have not been shown by the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toes), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  

The VA treatment records include assessments of metatarsalgia.  However, a 10 percent rating is the maximum rating under Diagnostic Code 5279 and, therefore, application of Diagnostic Code 5279 would not result in the assignment of a higher rating for either foot.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements.  In this regard, the Veteran is competent to report on what he sees and feels such as pain, cramping, loss of strength, lack of endurance, fatigue, and tingling.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board considered the Veteran's reported symptoms, but finds more value in the objective findings of record which were provided following examinations of the Veteran's feet.  The findings are more probative than the Veteran's statements as to the severity of his disability in accordance with the rating criteria.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

In light of the above, the Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot and entitlement to an initial rating in excess of 10 percent for plantar faciitis, right foot.  Consequently, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, with respect to extraschedular consideration under 38 C.F.R. § 3.321, the issue was remanded by the Board in February 2012 for development and is not before the Board at this time.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for plantar fasciitis, left foot, is granted.  

Entitlement to an initial rating of 10 percent, but no  higher, for plantar fasciitis, right foot, is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


